United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Bluemont, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2268
Issued: May 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2008 appellant filed a timely appeal from the June 19, 2008 merit decision
of the Office of Workers’ Compensation Programs, which denied her claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s use of headphones at work beginning June 21, 2004
caused an injury. On appeal, appellant argues that the medical evidence supports a causal
relationship between her illness and her workplace.

FACTUAL HISTORY
On March 1, 2005 appellant, then a 46-year-old program specialist, filed an occupational
disease claim alleging that her electrical sensitivity illness was causally related to her federal
employment:
“The new job task of wearing headphones to take applicant calls began the same
day my symptoms began. The more consecutive days I wore headphones the
worse I felt. Soon I began feeling ill whenever I was working, even without
taking calls. I realized it was an environmental problem and began to seek
medical help. My symptoms became worse at work and I felt better when I was
away from work. By the time I left work in September, I felt ill no matter where I
was.”
On December 17, 2004 Dr. Nicola M. Tauraso, a Board-certified pediatrician and
member of the American Academy of Environmental Medicine, reported that appellant suffered
from an extreme sensitivity to high-frequency microwaves. He gave appellant credit for
researching her illness. Dr. Tauraso stated that she was able to determine that her home had low
but abnormal levels of high-frequency microwaves, which she was able to tolerate. But after her
exposure to considerably higher levels at work, Dr. Tauraso explained, appellant’s sensitivity
came to the surface and made her sensitive to previously tolerable levels.1 He concluded that
appellant could not return to work under those conditions and added that a compensation board
should seriously consider the extent to which her environment caused her current illness.
The employer acknowledged that appellant answered telephones and worked with
computers in the course of her employment. The employer was unaware, however, of any tests
performed in her work area.
On June 28, 2005 Dr. William J. Rea, a Board-certified thoracic surgeon and Fellow of
the American Academy of Environmental Medicine, related appellant’s history of using a
telephone headset in June 2004 and immediately experiencing symptoms. He described her
symptoms and findings on physical examination. Dr. Rea reported many diagnostic findings,
including electromagnetic field (EMF) testing, which revealed sensitivity to 60 hertz with
associated autonomous nervous system dysfunction. He diagnosed EMF sensitivity, immune
deregulation and autonomic nervous system dysfunction. It was Dr. Rea’s opinion that appellant
had a significant chemical and electromagnetic exposure at work resulting in multi-organ system
dysfunction. He explained:
“Many patients exhibit health problems and experience symptoms when exposed
to electrical stimuli. This is due in part to the patient’s bodily responses to
antigens.

1

Dr. Tauraso reported “readings” taken from appellant’s place of employment on December 13, 2004. Four
readings ranged from 296 at Desk #2 to 636 at Desk #1.

2

“The body functions through cellular and intracellular changes in electrical
parameters. Electrical impulses originate in the sino-atrial node of the heart and
initiate heart muscle contraction. Cells assimilate and excrete through osmotic
changes created by differences in electrical potential. The brain communicates
and functions through electrical impulses carried from one nerve synapse to
another.
“This intricate function of the body can be affected by exposure to coherent
[EMF] created by power transmission and usage. In sensitive individuals,
exposure to exceedingly low frequencies can create disruption in homeostasis.
“Individuals who in the past may have experienced chronic or low level electromagnetic exposure or acute high level exposure may exhibit symptoms
resembling a feeling of shock, muscle spasms or seizures. Other who have
sensitivities to pollen, molds and foods may experience symptoms related to the
problems of electrical stimulation such as a change in the pulse rate.
“The treatment for this condition involves environmental controls, avoidance of
unnecessary or excess electromagnetic stimulation and management of inhalant
and food sensitivities.”
Dr. Rea reported that appellant was totally disabled by her sensitivities and would be unable to
engage in any type of sustained work-like activities for the foreseeable future.
In a decision dated September 28, 2005, the Office denied appellant’s claim for
compensation. It found that the claimed events occurred as alleged but that exposure alone was
not sufficient to establish a work-related medical condition. The Office found that the medical
evidence did not contain a specific diagnosis resulting from the occupational exposure.
Appellant requested reconsideration. She submitted information about Dr. Rea’s clinic
and his biography, as well as research from books, articles and other published information on
the subject of electromagnetic sensitivity and electrical pollution.
The Office denied reconsideration on November 1, 2006. Because its delay in acting on
appellant’s request denied her an opportunity to appeal the merits of her case to the Board, the
Board set aside the Office’s November 1, 2006 decision and remanded the case for a merit
review and an appropriate final decision.2
Nancy A. Didriksen, Ph.D., a clinical psychologist, evaluated appellant in April 2005.
She described the clinical interview and mental status examination, appellant’s presenting
complaints and history. Appellant attributed extreme fatigue and headaches to mixing
automobile resin for DuPont for nine years. She stated that a coworker forcefully pushed her on
the left shoulder, resulting in whiplash and neck injury and excruciating pain approximately one
week prior to the start of her sensitivity symptoms. Dr. Didriksen offered a principal diagnosis
of cognitive disorder not otherwise specified. She reported that appellant’s neuropsychological
2

Docket No. 07-666 (issued July 24, 2007).

3

test results were quite similar to others exposed to toxic or neurotoxic substances or who were
sensitive to EMF. Dr. Didriksen stated that, if appellant were evaluated in her workplace with
exposure to many computers, printers and telephones or under more demanding and stressful
conditions, it was quite likely that a greater compromise in functioning would have been
observed. She stated that appellant should not return to work, as her neurocognitive and
psychological functioning would quite likely deteriorate.
On December 7, 2007 Dr. Rea reviewed appellant’s diagnoses, symptoms, significant
physical examination findings and diagnostic findings. He stated, “I have continued to monitor
this patient’s symptoms through [tele]phone. It is my medical opinion that exposure to
chemicals and electromagnetic frequencies at the workplace combined with the possible brain
injury sustained from a coworker’s assault contributed to her current medical condition.”
On May 21, 2008 appellant continued to contend that the wearing of headphones at work
caused her sudden hypersensitivity to electricity. She stated that the brain injury she sustained
three days earlier at the hands of a coworker contributed to the degree and type of illness she
experienced. Dr. Rea provided a diagnosis of toxic encephalopathy, immune deregulation,
allergic rhinitis, chemical sensitivity and autonomous nervous system dysfunction.
In a decision dated June 19, 2008, the Office reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that the medical evidence appellant submitted
was not rationalized. Although the physicians provided a general reference to the workplace,
there was nothing definitive, supported by medical rationale, explaining how work-related
factors caused or contributed to appellant’s diagnosed medical conditions.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.3 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical
3

5 U.S.C. § 8102(a).

4

Abe E. Scott, 45 ECAB 164 (1993); John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

certainty7 and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the established incident or factor of employment.8
Newspaper clippings, medical texts and excerpts from publications are of no evidentiary
value in establishing the necessary causal relationship, as they are of general application and are
not determinative of whether the specific condition claimed was causally related to the particular
employment injury involved.9
ANALYSIS
Appellant alleges that the new task of wearing headphones to take applicant calls at work
beginning June 21, 2004 immediately caused symptoms of electrical sensitivity. The employer
acknowledged that appellant answered telephones in the course of her employment. The Office
found that the evidence established the incident which appellant alleged was the cause of her
illness. The question remains whether appellant’s use of headphones at work caused her an
injury.
Appellant submitted research from books, articles and other published information on the
subject of electromagnetic sensitivity and electrical pollution. But this information has no
evidentiary value in establishing her entitlement to compensation. The information is general
and is irrelevant to whether wearing headphones at work beginning June 21, 2004 caused any of
appellant’s complaints.
Appellant did submit several narrative medical reports directly addressing the issue.
Dr. Tauraso, the Board-certified pediatrician specializing in environmental medicine, reported
that appellant suffered from an extreme sensitivity to high-frequency microwaves. He stated that
it was her exposure to considerably higher levels at work that caused her sensitivity to come to
the surface. This opinion is not persuasive for several reasons. Dr. Tauraso did not provide even
rudimentary factual background concerning the December 13, 2004 “readings” from appellant’s
workplace. He did not report who took them or what qualifications that person possessed.
Dr. Tauraso did not explain how they were taken. He did not mention the instruments used or
what they measured. Notably, none of the “readings” appear to come from the acted headphones
appellant used beginning June 21, 2004. Appellant directly identified these specific headphones
as the immediate cause of her illness. Dr. Tauraso did not explain how high-frequency
microwaves are able to affect the body’s organ systems and how he was able to determine that
high-frequency microwaves at appellant’s workplace caused her illness. The Board has held that
medical conclusions unsupported by facts and rationale are of little probative value.10 Without
sound medical reasoning, Dr. Tauraso’s report does not rise above speculation.

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

Gaetan F. Valenza, 35 ECAB 763 (1984); Kenneth S. Vansick, 31 ECAB 1132 (1980).

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

5

Dr. Rea, the Board-certified thoracic surgeon and Fellow at the American Academy of
Environmental Medicine, noted the history of appellant’s headset use at work and her reported
symptoms. He offered detailed findings and test results and ultimately diagnosed toxic
encephalopathy, immune deregulation, allergic rhinitis, chemical sensitivity and autonomous
nervous system dysfunction. Dr. Rea explained that exposure to electrical stimuli or coherent
EMFs can disrupt the body’s homeostasis and cause health problems. He alluded to the body’s
response to antigens but did not otherwise explain how electrical stimuli or a coherent EMF could
cause the medical conditions he diagnosed or how he could tell that it was appellant’s exposure at
work that caused these conditions. Dr. Rea concluded that appellant had a significant chemical and
electromagnetic exposure at work resulting in multi-organ dysfunction.
The Office has not accepted a significant chemical or electromagnetic exposure at work.
Dr. Rea’s opinion rests on a premise that is not established by the evidence. At best he may be
basing his opinion upon appellant’s description of her work environment but not on objective
evidence obtained from the workplace. In his December 7, 2007 report, Dr. Rea suggested that
this alleged electrical exposure combined with a possible brain injury caused by a coworker’s
assault to cause appellant’s medical condition. However, the record does not contain evidence of
an assault or a medical diagnosis of brain damage. For these reason, Dr. Rea’s diagnoses and
opinion lack probative value.
The only other medical narrative opinion addressing the issue of causal relationship comes
from Dr. Didriksen, the clinical psychologist. She diagnosed a cognitive disorder not otherwise
specified, but explained how workplace contaminants or environmental incitants may cause a
cognitive disorder. Dr. Didriksen noted that appellant’s neuropsychological test results were quite
similar to others who were exposed to toxic or neurotoxic substances or who were sensitive to
EMFs. However, the Office has not accepted that appellant was exposed to toxic or neurotoxic
substances in the course of her federal employment. The extent of appellant’s exposure, if any, to
EMFs is not established. Dr. Didriksen is offering speculative comments outside her field of
clinical psychology. For these reasons, the Board finds that her opinion has little probative value.
The Office currently accepts that appellant wore headphones to take applicant calls
beginning June 21, 2004. Without a well-reasoned medical opinion logically explaining, to a
reasonable degree of medical certainty, how wearing a telephone headset to take calls caused a
diagnosed medical or psychological condition, appellant has not met her burden of proof to
establish that she sustained an injury in the performance of duty. The Board will affirm the
Office’s June 19, 2008 decision denying benefits.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her use of
headphones at work beginning June 21, 2004 caused an injury.

6

ORDER
IT IS HEREBY ORDERED THAT the June 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

